Citation Nr: 1729479	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  15-21 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel






INTRODUCTION

The Veteran had active duty service from January 1982 to October 1985, April 1988 to September 1988, and from November 1994 to December 2009. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that, in pertinent part, denied entitlement to TDIU.

In February 2016, the Board remanded the claim for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran notified the Board that the appeal was being withdrawn for the issue of entitlement to TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to TDIU have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202 , 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2016). Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204 (2016).

In a January 2017 statement from the Veteran, the appeal of the issue of entitlement to a TDIU was withdrawn. This withdrawal is effective immediately upon receipt of the statement. Accordingly, the Board does not have jurisdiction to review the issue, and it is dismissed.


ORDER


 The appeal as to the issue of entitlement to TDIU is dismissed.





____________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


